DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/12/2019 has been considered by the examiner. None of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.

	EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathew Chung on 07/13/2021.

providing a stage having a top surface and a bottom surface, wherein the top surface of the stage includes a plurality of slide support pin bases, and wherein each slide support pin base includes a respective hole that extends from a top surface of the slide support pin base through to the bottom surface of the stage;
positioning the stage in relation to a flat surface of a surface plate so that the flat surface is positioned in front of the top surfaces of the slide support pin bases, with a gap between the top surface of each slide support pin base and the flat surface;
for each slide support pin base, injecting a fluid pin surfacing material configured to solidify into the hole of the slide support pin base from the bottom surface of the stage so that at least some of the fluid pin surfacing material exits the hole at the top surface of the slide support pin base and pushes up against the flat surface; and
after the fluid pin surfacing material injected into the hole of each slide support pin base has solidified, removing the flat surface so that a tip of solid pin surfacing material is formed on the top surface of each slide support pin base, thereby providing the stage with a plurality of slide support pins, each slide support pin including a respective slide support pin base and a respective tip of solid pin surfacing material.
4.	 A method according to claim 1, wherein the solid pin surfacing material has a hardness of 60 or more on [[the]] a Shore A hardness scale. 

7.	A method according to claim 1, wherein a pin tip forming tool is located between the top surface of the stage and the flat surface of the surface plate during injection of fluid pin surfacing material into the holes of the slide support pin bases, wherein the pin tip forming tool has a plurality of apertures, with each aperture in the pin tip forming tool being appropriately located and shaped to confine fluid pin surfacing material exiting the hole at the top surface of a respective slide support pin base.
9.	A stage that has been prepared by [[a]] the method according to claim 1.

a copy holder moving system; and
an imaging system;
wherein the copy holder moving system includes: 
a movable stage a plurality of slide support pins which are configured to support one or more slides in one or more imaging locations on the movable stage, wherein each slide support pin of the plurality of support pins includes: (i) a slide support pin base; and (ii) solid pin surfacing material formed on a top surface of the slide support pin base, and wherein the imaging system is configured to form an image of a sample mounted on a slide located in imaging location of the one or more imaging locations on the movable stage during an image forming process that includes the movable stage moving relative to the imaging system along the first and second slide movement axes;
a copy holder configured to be mounted to the movable stage, wherein the copy holder includes a plurality of apertures, each aperture being configured to hold a respective slide;
wherein the copy holder is configured to be mounted to the movable stage in a position defined such that one or more slide support pins of the plurality of slide support pins support at least a subset of the slides held by the copy holder to be positioned at the one or more imaging positions.


Allowable Subject Matter
	Claims 1-10 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The closest prior art PFEIFER (US PUB 2008/0310015 A1), taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 10, for example: 
Claim 1 relates to positioning a stage in relation to a flat surface of a surface plate so that the flat surface is positioned in front of the top surfaces of each slide support pin bases, with a gap between the top surface of each slide support pin base and the flat surface; after a fluid pin surfacing material injected into the hole of each slide support pin base has solidified, removing the flat surface so that a tip of solid pin surfacing material is formed on the top surface of each slide support pin base, thereby providing the stage with a plurality of slide support pins, each slide support pin including a respective slide support pin base and a respective tip of solid pin surfacing material.
	Claim 10 relates to a top surface of the movable stage includes a plurality of slide support pins to support one or more slides in one or more imaging locations on the movable stage, wherein each slide support pin of the plurality of support pins includes: (i) a slide support pin base; and (ii) solid pin surfacing material formed on a top surface 
Regarding claims 1 and 10, the prior art of record, specifically PFEIFER (US PUB 2008/0310015 A1) teaches “There is provided in this context, between the carrier of the objective turret and the part of the microscope stand arranged thereabove, a changeable gap that must be protected, with an encroachment protection device, from encroachment by an operator's hand. To allow a different specimen on the specimen slide or in the Petri dish to be located and investigated, the specimen slide or Petri dish must be arranged movably in a direction transverse to the optical axis”, paragraph [0010, lines 19-27], and “A gap (9) that can be encroached into from outside is defined by the mutually facing surfaces (11, 10) of the microscope stand (3) and of the movably arranged component (8). The gap (9) changes as a function of the movement of the component (8)… The microscope according to the present invention is characterized by a pinching protection apparatus having at least one encroachment protection device (13) that is arranged in the gap (9), is embodied as a thin plate, and extends between the two surfaces in the gap (9)”, Abstract and paragraphs [0041] to [0044], Figures 1-2.
Prior art of record, OZEKI (EP 0245089 A2) teaches a microscope including a base frame, a stage provided on or over the base frame, and a file page placed on the stage and adapted for supporting a plurality of samples. An arm extends from the base frame up to a place over the stage. A magnifying optical system has an optical axis 
However, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan, the instant invention regarding “a tip of solid pin surfacing material is formed on the top surface of each slide support pin base”, as presented in claim 1, and “a slide support pin base; and a solid pin surfacing material formed on a top surface of the slide support pin base” as presented in claim 10. Thus, the movable stage can be moved faster without a slide resting on the slide support pins slipping, compared with metal slide support pins. This allows for images of samples mounted on the slides to be formed faster.
Claims 1 and 10 are allowed with the similar reason discussed above. 
Claims 2-9, which depend from allowable claim 1, are also allowed.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claims 1-10 are hereby allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 15, 2021